Citation Nr: 0008749	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
frozen ear.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a nose disability 
with impaired breathing.

4.  Entitlement to service connection for residuals of a 
facial injury, to include scars and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to July 
1946 and from September 1950 to December 1951.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1998 rating decision by the Pittsburgh, 
Pennsylvania RO.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
residuals of a frozen ear, a cervical spine disability, a 
nose disability with impaired breathing, and residuals of a 
facial injury, to include scars and headaches, are not 
accompanied by any medical evidence to support those 
allegations.

2.  The claims for entitlement to service connection for 
residuals of a frozen ear, a cervical spine disability, a 
nose disability with impaired breathing, and residuals of a 
facial injury, to include scars and headaches, are not 
plausible.




CONCLUSION OF LAW

The claims for entitlement to service connection residuals of 
a frozen ear, a cervical spine disability, a nose disability 
with impaired breathing, and residuals of a facial injury, to 
include scars and headaches, are not well grounded.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1946 to July 
1946 and from September 1950 to December 1951.

An April 1946 examination report notes no complaints or 
findings related to residuals of a frozen ear, a cervical 
spine disability, a nose disability with impaired breathing, 
or residuals of a facial injury, to include scars and 
headaches.  The veteran was found to be physically qualified 
for service.

Available service medical records for the veteran's first 
period of active military service contain no complaints or 
findings related to residuals of a frozen ear, a cervical 
spine disability, a nose disability with impaired breathing, 
or residuals of a facial injury, to include scars and 
headaches.

An August 1950 "EAD" examination report contains no 
complaints or findings related to residuals of a frozen ear, 
a cervical spine disability, or a nose disability with 
impaired breathing.  A history of eye problems with headaches 
was noted, but no current disability was found.  Examination 
of the skin revealed scars on the forehead.  Examination of 
the ears, face and spine revealed no significant 
abnormalities.  The examination report indicates that the 
"whispered voice" test was conducted and the veteran 
received a 15/15 evaluation for both ears.  The veteran was 
found to be physically qualified for general service.

The veteran was seen on several occasions during his second 
period of active service for various complaints.  A June 1951 
service medical record notes that the veteran was seen with 
complaints of eye strain with headache.  Available medical 
records for the veteran's second period of active military 
service contain no complaints or findings related to 
residuals of a frozen ear, a cervical spine disability, a 
nose disability with impaired breathing, or residuals of a 
facial injury, to include scars.

A December 1951 discharge examination report notes no 
complaints or findings related to residuals of a frozen ear, 
a cervical spine disability, a nose disability with impaired 
breathing, or residuals of a facial injury, to include scars 
and headaches.  Clinical evaluations of the face, head, nose, 
ears and spine were normal.  No scars were noted.  The 
examination report indicates that the "whispered voice" 
test was conducted and the veteran received a 15/15 
evaluation for both ears.  The veteran was found to be 
physically qualified for general duty.

In December 1968, the veteran submitted an application for 
pension based on disabilities not herein at issue.  He made 
no complaints related to residuals of a frozen ear, a 
cervical spine disability, a nose disability with impaired 
breathing, or residuals of a facial injury, to include scars 
and headaches, at that time.

VA examination reports dated in March 1969 and July 1971 note 
no complaints or findings related to residuals of a frozen 
ear, a cervical spine disability, a nose disability with 
impaired breathing, or residuals of a facial injury, to 
include scars and headaches.  Upon examination, the ears, 
nose, skin, head and face were normal.

In 1997, the veteran filed claims for service connection for 
residuals of a frozen ear, a cervical spine disability, a 
nose disability with impaired breathing, and residuals of a 
facial injury, to include scars and headaches.  He stated 
that he injured his neck, face and nose in 1951, and he 
sustained a cold injury to his right ear in 1950.

The veteran testified during an August 1998 personal hearing 
that he was injured in an accident while serving in Korea in 
early 1951.  He stated that he was driving a truck when it 
"went and blew out."  He sustained injuries to his neck, 
nose and face in the accident.  The veteran stated that he 
was treated at a MASH unit for a couple of days, and received 
stitches.  The veteran further stated that he has had 
problems with his neck since the accident, including 
stiffness and the inability to turn his head.  He also 
complained that he has a hard time breathing through his 
nose.  In addition, the veteran testified that he sustained a 
cold weather injury to his right ear during service, but 
never received any medical treatment because "[t]here was 
nowhere to get treatment up there."  The veteran testified 
that he did not seek medical treatment for his claimed 
disabilities in the years following his discharge.  He 
indicated that he has never received VA treatment for his 
claimed disabilities.  The veteran stated that he was seen by 
his family doctor long after he separated from service, but 
he could not remember any specific dates of treatment.

In a statement received in October 1998, the veteran stated 
that he has no medical records to submit, as these records 
were destroyed in a house fire.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for residuals of a frozen ear, a cervical 
spine disability, a nose disability with impaired breathing, 
and residuals of a facial injury, to include scars and 
headaches.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 

development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claims for service connection for residuals of a frozen ear, 
a cervical spine disability, a nose disability with impaired 
breathing, and residuals of a facial injury, to include scars 
and headaches, are not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the United States Court of Appeals for 
Veterans Claims noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).


Residuals of a Frozen Ear, Cervical Spine Disability, and
Nose Disability with Impaired Breathing

With the above in mind, the Board notes that the veteran 
contends that he sustained injuries to his right ear, 
cervical spine and nose during his second period of active 
military service and has suffered from residuals of a frozen 
ear, a cervical spine disability, and a nose disability with 
impaired breathing thereafter.  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As previously noted, the 
veteran's service medical records are negative for a 
diagnosis referable to residuals of a frozen ear, a cervical 
spine disability or a nose disability with impaired 
breathing.  Furthermore, the veteran has not presented any 
medical evidence of a current diagnosis of residuals of a 
frozen ear, a cervical spine disability or a nose disability 
with impaired breathing related to service.  Without 
competent evidence showing that the veteran presently 
experiences disability related to service, the claims may not 
be considered well grounded and therefore must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Residuals of a Facial Injury, to Include Scars and Headaches

In addition, the veteran contends that he sustained an injury 
to his face during his second period of active military 
service and has suffered from residuals of a facial injury, 
to include scars and headaches, thereafter.

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In the case at hand, the veteran contends that he 
has residuals of a facial injury related to service; however, 
lay assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit, supra; Espiritu, supra.  Service 
medical records note a history of headaches associated with 
eye problems and findings of forehead scars in August 1950, 
and findings of eye strain with associated headaches in June 
1951.  Upon examination at separation in December 1951, no 
residuals of a facial injury(to include scars and headaches) 
were noted.  In addition, the veteran has not presented any 
evidence of a current diagnosis of residuals of a facial 
injury.  Without competent medical evidence showing that the 
veteran presently experiences disability that has a nexus to 
service, his claim may not be considered well grounded and 
therefore must be denied.  Brammer, supra.  


ORDER

Entitlement to service connection for residuals of a frozen 
ear is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a nose disability with 
impaired breathing, is denied.

Entitlement to service connection for residuals of a facial 
injury, to include scars and headaches, is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


